No. 98-20661
                                -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-20661
                        Conference Calendar


DAVID RAY LEVERTON,

                                          Plaintiff-Appellant,

versus

CITY OF HOUSTON POLICE DEPARTMENT;
JOHN B. HOLMES, JR; DOUGLAS SHAVER;
AARON L. BULLOCK,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-98-CV-1019
                       --------------------
                         February 17, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     David Ray Leverton, Texas state prisoner # 373652, appeals

the dismissal of his civil rights complaint as frivolous.

Leverton asks this court to appoint counsel for him on appeal.

Leverton has presented adequately his appellate arguments without

counsel, and he does not demonstrate exceptional circumstances

warranting the appointment of counsel.    See Ulmer v. Chancellor,

691 F.2d 209, 212 (5th Cir. 1982). Therefore, his motion for the

appointment of appellate counsel is DENIED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-20661
                               -2-

     We have carefully reviewed the record and the arguments.

For essentially the same reasons set forth in the district

court’s order of dismissal, see Leverton v. City of Houston

Police Dep’t, No. H-98-1019 (S.D. Tex. June 11, 1998), we

conclude that the district court did not abuse its discretion in

dismissing Leverton’s civil rights claims as barred by

limitations.

     AFFIRMED; MOTION FOR APPOINTMENT OF COUNSEL DENIED.